DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Laser scanner device in claims 1, 8 and 15;
Mobile computing device in claims 1-4, 8-11, 14-15 and 17;
Mobile communicating device in claim 8; and,
Mobile communication device in claim 15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 8 and 15 are objected to because it is not clear from the word “therebetween” what components the signals are transmitted between.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steffey et al (US 2013/0229512 A1).

Regarding claim 1, Steffey et al (Steffey hereinafter) teaches of a laser scanner system (see paragraph [0002]) comprising: a laser scanner device 10 (see Figures 4-6, 10) rotatable around a first axis and including a mirror rotatable around a second axis (see reference to mirror that rotates about azimuth axis 20 and zenith axis 18 in paragraph [0036]), a first emitter 54 for launching a first light beam from the laser scanner 10 (see paragraph [0032]; Figure 1), a distance meter (see paragraphs [0002], [0007], [0016]; claim 1) a first angular encoder for measuring a first angle of rotation of the laser scanner about the first axis, a second angular encoder for measuring a second angle of rotation of the mirror about the second axis (see paragraphs [0006], [0030], [[37], [0040], [0041]), a camera 52 (see paragraphs [0009], [0012]-[0014], [0016], [0032], [0033], [0045], [0053]; Figures 1 and 5) positioned and oriented to acquire an image in the direction of the first light beam after it reflects off of the mirror, and one or more first processors (see paragraphs [0016], [0037], [0040]) and a mobile computing device 510, 610 (see reference to hand held appliance in paragraphs [0051], [0052]; Figures 10 and 12) operably coupled for communication to the laser scanner 10 (see paragraphs [0051], [0052]; Figures 10 and 12), the mobile computing device 510, 610 including a sensor 525, 625 (see Figures 10 and 12) to detect movement of the mobile computing device 510, 610, and one or more second processors (in the handheld appliance/smart phone – paragraphs [0053], [0055]) that are responsive to executable computer instructions, the executable computer instructions (see Figure 7) when executed on the one or more second processors perform a method comprising: connecting to the laser scanner 10 to transmit signals therebetween (wireless signal from transceiver 515 – paragraph [0052]; Figure 10); detecting, by the sensor 525, 625 (see IMU in paragraphs [[0052], [0053]; Figures 10 and 12), a motion of the mobile computing device 510, 610; and causing the laser scanner 10 to modify at least one of the first angle of rotation of the laser scanner about the first axis and the second angle of rotation of the mirror about the second axis in response to detecting the motion of the mobile computing device (see paragraph [0052]). The motion detected by the IMU 525 in the handheld device 510 is transmitted to the laser scanner device 10 which steers/modifies the direction of the laser beam 46 (Figure 10) by at least one of the first angle of rotation of the laser scanner 10 about the first axis 20 and the second angle of rotation of the mirror about the second axis 18 in response to detecting the motion of the mobile computing device 525 from a first target 26 to a second target 28 based on said motion detected by the sensor/IMU 525 in the mobile computing device/handheld device 510 (see paragraphs [0051]-[0055]; Figures 1, 3, 7, 10 and 12).  Thus, claim 1 is anticipated by Steffey.

    PNG
    media_image1.png
    615
    741
    media_image1.png
    Greyscale


Regarding claim 2, Steffey teaches that the causing comprises the mobile computing device/handheld device 510, 610 (see paragraph [0052], [0053]; Figure 10 and 12) notifying the laser scanner 10 about the detected motion (by the IMU 525, 625) and the laser scanner 10 modifying at least one of the first angle of rotation of the laser scanner about the first axis 20 and the second angle of rotation of the mirror about the second axis 18 responsive to the notifying and to the detected motion.  The motion detected by the IMU 525 in the handheld device 510 is transmitted to the laser scanner device 10 which steers/modifies the direction of the laser beam 46 (Figure 10) by at least one of the first angle of rotation of the laser scanner 10 about the first axis 20 and the second angle of rotation of the mirror about the second axis 18 in response to detecting the motion of the mobile computing device 525 from a first target 26 to a second target 28 based on said motion detected by the sensor/IMU 525 in the mobile computing device/handheld device 510 (see reference to steering mechanism in paragraph [0036] and reference to how the mobile computing device/handheld device/smart phone 510, 610 comprising a sensor/IMU 525, 625 senses motion, and transmits data/commands to the laser scanner device 10 to control/steer the rotation of mirror(s) to direct a laser beam from a first target to a second target, in paragraphs [0044], [0045], [0051]-[0055]; Figures 1, 3, 7, 10 and 12). Thus, claim 2 is anticipated by Steffey.

Regarding claim 3, Steffey teaches of displaying on a display 635 of the mobile computing device 610 the image 638 acquired from the camera 645 (see paragraph [0053]; Figure 12). Thus, claim 3 is anticipated by Steffey.

Regarding claim 4, Steffey teaches that the laser scanner 10 modifies the first angle of rotation of the laser scanner about the first axis 20 based at least in part on the motion being a movement of the mobile computing device 510, 610 (see paragraphs [0051]- [0053]).  In paragraph [0051] Steffey discloses:
“IMUs are devices that provide information about linear or rotational motion or position as a result of inertial sensors. Examples of inertial sensors are accelerometers (which are the same thing as inclinometers), gyroscopes, magnetometers (compasses), and global positioning system (GPS) devices. It is commonplace today for smart phones to contain a three-dimensional accelerometer, a three-dimensional gyroscope, a compass, and a GPS. By establishing an initial position of an IMU in relation to a laser tracker, it is possible to get a relatively good estimate of position of the IMU over some time. For example, an initial position of an IMU in a cell phone may easily be obtained if an operator has the smart phone in a shirt pocket while a retroreflector target is being measured by the tracker. The smart phone then has the approximate three-dimensional coordinates of the measured retroreflector target. As the operator moves around, the IMU in the cell phone can provide an updated estimate of the retroreflector position.”

With an operator having the smart phone/mobile computing device in his/her possession and the operator moving around, the motion of the operator may be around a third axis or a fourth axis, which is detected by the three-dimensional accelerometer/IMU and the data/information is transmitted to the laser scanning device 10 which modifies/steers the mirror(s) from a first target to a second target based on the motion sensed by the three-dimensional accelerometer/IMU (see paragraphs [0051]-[0055]; Figures 10 and 12).  Thus, claim 4 is anticipated by Steffey.
Regarding claim 5, Steffey teaches that an amount that the laser scanner modifies the first angle of rotation or the second angle of rotation is based at least in part on a magnitude of the detected motion because Steffey discloses in paragraph [0051] that “As the operator moves around, the IMU in the cell phone can provide an updated estimate of the retroreflector position.” With the position/orientation being detected by the sensor/ three-dimensional accelerometer, and being updated, the amount that the laser scanner modifies the first angle of rotation or the second angle of rotation is based at least in part on updated magnitude of the detected motion. Thus, claim 5 is anticipated by Steffey.

Regarding claim 6, Steffey teaches that the sensor 510 is an accelerometer (see paragraph [0051]). Thus, claim 6 is anticipated by Steffey.

Regarding claim 7, Steffey teaches that the mobile computing device 510 is operably coupled for communication to the laser scanner 10 via a computer network (see paragraphs [0034], [0039], [0042]). Thus, claim 7 is anticipated by Steffey.

Claim 8 is rejected for the same reasons of rejection of claim 1 as detailed above because claim 8 is directed to a method of using the system/apparatus of claim 1 and has limitations that are similar or identical to that claimed in claim 1. Thus, claim 8 is anticipated by Steffey.

Regarding claim 9, Steffey teaches that the causing comprises the mobile computing device 510 notifying (via a transceiver 515 in Figure 10) the laser scanner 10 about the detected motion and the laser scanner 10 modifying at least one of the first angle of rotation of the laser scanner about the first axis 20 and the second angle of rotation of the mirror about the second axis 18 responsive to the notifying and to the detected motion (see steps 740, 745 and 750 in Figure 7; paragraphs [0046]-[0047], [0051]-[0052]). Thus, claim 9 is anticipated by Steffey.

Claim 10 is rejected for the same reasons of rejection of claims 8 and 3 as detailed above because claim 10 depends on claim 8 and has limitations that are similar or identical to that claimed in claim 3. Thus, claim 10 is anticipated by Steffey.

Claim 11 is rejected for the same reasons of rejection of claims 8 and 4 as detailed above because claim 11 depends on claim 8 and has limitations that are similar or identical to that claimed in claim 4. Thus, claim 11 is anticipated by Steffey.

Claim 12 is rejected for the same reasons of rejection of claims 8 and 5 as detailed above because claim 12 depends on claim 8 and has limitations that are similar or identical to that claimed in claim 5. Thus, claim 12 is anticipated by Steffey.

Claim 13 is rejected for the same reasons of rejection of claims 8 and 6 as detailed above because claim 13 depends on claim 8 and has limitations that are similar or identical to that claimed in claim 6. Thus, claim 13 is anticipated by Steffey.

Claim 14 is rejected for the same reasons of rejection of claims 8 and 7 as detailed above because claim 14 depends on claim 8 and has limitations that are similar or identical to that claimed in claim 7. Thus, claim 14 is anticipated by Steffey.

Claims 15-20 are rejected for the same reasons of rejection of claims 1-7 as detailed above because claims 15-20 comprise of limitations that are similar or identical to that claimed in claims 1-7 but with different combinations of various limitations claimed in claims 1-7 (see rejections of claims 1-7 above; prior art Steffey’s paragraphs [0030]-[0055]). Thus, for the above reason(s), claims 15-20 are anticipated by Steffey.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886